Exhibit 10.5.2

 

July 21, 2020

 

Gentlemen:

 

Property Solutions Acquisition Corp. (“Corporation”), a blank check company
formed for the purpose of acquiring one or more businesses or entities (a
“Business Combination”), intends to register its securities under the Securities
Act of 1933, as amended (“Securities Act”), in connection with its initial
public offering to be lead-managed by EarlyBirdCapital, Inc. (“IPO”). The
Corporation currently anticipates selling units in the IPO, each comprised of
one share of common stock, par value $0.0001 per share, of the Corporation
(“Common Stock”) and one-half of one warrant (“Warrant”), each whole Warrant to
purchase one share of Common Stock.

 

The undersigned hereby commits to purchase an aggregate of 100,000 units of the
Corporation (“Initial Units”) at $10.00 per Initial Unit, for an aggregate
purchase price of $1,000,000 (the “Initial Purchase Price”). Additionally, if
the underwriters in the IPO (“Underwriters”) exercise their over-allotment
option in full or part, the undersigned further commits to purchase up to an
additional 11,215 Units (“Additional Units” and together with the Initial Units,
the “Private Units”) at $10.00 per Additional Unit for an aggregate purchase
price of up to $112,150 (the “Over-Allotment Purchase Price” and together with
the Initial Purchase Price, the “Purchase Price”). The undersigned shall pay the
Initial Purchase Price and Over-Allotment Purchase Price (if any) for the
Initial Units and Additional Units (if any) by wire transfer of immediately
available funds to the trust account established by the Corporation in
connection with the IPO on the date the IPO and over-allotment option are
consummated, respectively.

 

The Private Units and underlying Private Warrants will be identical to the units
and warrants to be sold by the Corporation in the IPO, except that:

 

●the undersigned agrees not to seek conversion, or seek to sell in any tender
offer, in connection with any amendment to the Corporation’s charter documents
or any proposed Business Combination any shares of Common Stock included in the
Private Units;

 

●the Private Units and underlying securities will not be transferable by the
undersigned until the consummation of a Business Combination (subject to certain
exceptions as described in the Corporation’s registration statement filed in
connection with the IPO (“Registration Statement”) and set forth in the warrant
agreement governing the Private Warrants);

 

●the Private Units and the securities underlying the Private Units will be
subject to customary registration rights, pursuant to a registration rights
agreement on terms agreed upon by the Corporation and the Underwriters to be
filed as an exhibit to the Registration Statement;

 

●the undersigned will not participate in any liquidation distribution with
respect to the Private Units or the underlying securities if the Corporation
fails to consummate a Business Combination; and

 

●the Private Units and the underlying securities will include any additional
terms or restrictions as is customary in other similarly structured blank check
company offerings or as may be reasonably required by the Underwriters in order
to consummate the IPO, which terms or restrictions will be described in the
Registration Statement.

 

 

 

 

The undersigned acknowledges and agrees that it will execute agreements in form
and substance typical for transactions of this nature necessary to effectuate
the foregoing agreements and obligations prior to the consummation of the IPO as
are reasonably acceptable to the undersigned, including but not limited to a
registration rights agreement.

 

The undersigned further acknowledges and agrees that the Private Units and their
component parts and the related registration rights will be deemed compensation
by the Financial Industry Regulatory Authority (“FINRA”) and will therefore,
pursuant to Rule 5110(g) of the FINRA Manual, be subject to lock-up for a period
of 180 days immediately following the date of effectiveness or commencement of
sales in the IPO, subject to FINRA Rule 5110(g)(2). Additionally, the Private
Units and their component parts and the related registration rights may not be
sold, transferred, assigned, pledged or hypothecated during the foregoing 180
day period following the effective date of the Registration Statement except to
any underwriter or selected dealer participating in the IPO and the bona fide
officers or partners of the undersigned and any such participating underwriter
or selected dealer. Additionally, the Private Units and their component parts
and the related registration rights will not be the subject of any hedging,
short sale, derivative, put or call transaction that would result in the
economic disposition of such securities by any person for a period of 180 days
immediately following the date of effectiveness or commencement of sales in the
IPO. Additionally, the undersigned may not exercise demand or piggyback rights
with respect to the Private Units and their components parts after five (5) and
seven (7) years, respectively, from the effective date of the Registration
Statement and may not exercise demand rights on more than one occasion.

 

The undersigned hereby represents and warrants that, as applicable:

 

(a)it has been advised that the Private Units and the underlying securities have
not been registered under the Securities Act;

 

(b)it is acquiring the Private Units and the underlying securities for its
account for investment purposes only;

 

(c)it has no present intention of selling or otherwise disposing of the Private
Units or the underlying securities in violation of the securities;

 

(d)it is an “accredited investor” as defined by Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended;

 

(e)it has had both the opportunity to ask questions and receive answers from the
officers and directors of the Corporation and all persons acting on its behalf
concerning the terms and conditions of the offer made hereunder;

 

(f)it is familiar with the proposed business, management, financial condition
and affairs of the Corporation;

 

(g)it has full power, authority and legal capacity to execute and deliver this
letter and any documents contemplated herein or needed to consummate the
transactions contemplated in this letter; and

 

(h)this letter constitutes a legal, valid and binding obligation, and is
enforceable against it.

 

[signatures follow]

 

 

 

 

  Very truly yours,         EARLYBIRDCAPITAL, INC.         By: /s/ Steven Levine
    Name: Steven Levine     Title: Chief Executive Officer

 

Accepted and Agreed:         PROPERTY SOLUTIONS ACQUISITION CORP.         By:
/s/ Jordan Vogel     Name: Jordan Vogel     Title: Co-Chief Executive Officer  

 

[Signature Page to EBC Subscription Agreement]

 

 



 

